                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,              WITNESS LIST

        vs.                              Case No.    4:18CR3070
                                         Deputy:     Jeri Bierbower
JOSEPH L. MELTON,                        Reporter:   Digital Recorder
                                         Date:       November 08, 2018
                 Defendant.

FOR PLAINTIFF:
 Name                                  Date
 Greg Kubert                           11/8/2018
 Cory Shelton                          11/8/2018


FOR DEFENDANT:
 Name                                  Date
